FILED
                                                                      FEBRUARY 1, 2021
                                                                  In the Office of the Clerk of Court
                                                                 WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

In the Matter of the custody of                 )
                                                )         No. 36781-9-III
LISA A. HOMER,                                  )
TODD HOMER,                                     )
                                                )
                      Appellants,               )
                                                )         UNPUBLISHED OPINION
       and                                      )
                                                )
RHONDA M. HOMER,                                )
D.W.,                                           )
                                                )
                      Respondents.              )

       KORSMO, J.P.T.1 — Rhonda Homer appeals from an order granting her father and

his wife, Todd and Lisa Homer, custody of her son, MW.2 She primarily argues that the

court lacked recent evidence of her inability to parent. We affirm.




       1
         Judge Kevin M. Korsmo was a member of the Court of Appeals at the time
argument was held on this matter. He is now serving as a judge pro tempore of the court
pursuant to RCW 2.06.150.
       2
         To protect the privacy of the minors involved in this case, we will refer to them
and their fathers by their initials. For clarity, we occasionally will refer to the three adults
sharing the Homer surname by their first names.
No. 36781-9-III
Homer v. Homer


                                           FACTS

         Rhonda Homer is the mother of three children by three different fathers: SG (born

February 2013), MW (born August 2015), and WR (born 2017). At the time of trial in

March 2019, Rhonda lived with WR and JR, WR’s father.

         SG has lived exclusively with her father, JG, since she was one years old. A

temporary parenting plan placed the child with the father and permitted supervised

visitation with Rhonda once a week. Rhonda stopped visiting SG in the months leading

up to the June 2016 trial on a final parenting plan and has had no contact with SG since

then.

         A Family Court Investigation (FCI) was prepared in response to JG’s request for a

final parenting plan. Ex. 1.4. The report detailed incidents of domestic violence, police

responses, drug usage, and Rhonda’s mental health treatment history. The report writer

concluded that while JG had responded to the challenge of raising a young child by

maturing, Rhonda had not. Until she was successfully treated for multiple mental health

problems and for drug abuse, Rhonda was not capable of parenting. Ex. 1.4 at 39-41.

Rhonda was concerned only for herself and was unable to parent either SG or MW. Id. at

41-42.

         The trial court, the Honorable Douglas Federspiel, entered a series of findings

following trial in 2016 over the custody of SG that became significant for this action. The



                                              2
No. 36781-9-III
Homer v. Homer


court determined that Rhonda’s conduct was adverse to the child’s best interest because

of:

        Neglect or substantial nonperformance of parenting functions.
        A long-term emotional or physical impairment which interferes with the
        performance of parenting functions as defined in RCW 26.09.004.
        A long-term impairment resulting from drug, alcohol, or other substance
        abuse that interferes with the performance of parenting functions.
        The abusive use of conflict by the parent which creates the danger of
        serious damage to the child’s psychological development.

Ex. 1.13 at 1-2.

        The court conditioned modification of the parenting plan upon Rhonda meeting

the following conditions:

        obtain a psychiatric evaluation and follow all recommended treatment for
        her diagnoses which include but are not limited to: reactive attachment
        disorder, PTSD, bipolar disorder; anxiety, and major depressive disorder.
        ...
        get an anger management evaluation and follow recommended treatment;
        ...
        get an alcohol and drug evaluation and follow all recommended treatment.

Id. at 4.

        The court restricted Rhonda’s visitation until she had met all of the treatment

requirements and stayed in compliance for one full year. Id. at 3. She also was not to

have any contact with DW or any other known sex offender. Id. Rhonda contested the

treatment provisions, arguing that she had already spent two years in psychological




                                              3
No. 36781-9-III
Homer v. Homer


treatment. Judge Federspiel, however, was convinced that Rhonda was merely trying to

look good to the court rather than address her treatment needs.

       Rhonda ended her relationship with DW, MW’s father, sometime after the child’s

birth.3 In January 2016, shortly after the completion of the FCI related to SG, Todd and

Lisa filed a petition for non-parent custody of five-month-old MW; Amanda Stone,

Rhonda’s sister and Todd’s daughter, likewise petitioned for custody of MW. At the time,

MW suffered from a swollen stomach and was severely constipated. 4 After conflicting

custody orders were entered in the two matters, the cases were consolidated. Ms. Stone

told the family court investigator that she hoped to have custody of the child for about a

year before he could be returned to Rhonda, whom she thought a capable parent.

Believing that it would take more than a year before Rhonda would be able to parent MW,

the investigator recommended that custody be given to Lisa and Todd, with Rhonda

receiving four hours of supervised visitation per week. Ex 1.3 at 7. The FCI, filed in late

April 2016, also recommended that Rhonda abstain from using drugs 48 hours before

visitation, participate in drug and alcohol treatment, and undergo counselling with a

therapist who is familiar with the contents of the FCI. Id. The trial court responded by




       3
         MW’s father was never served, did not take part in the trial, and is not a party to
this appeal.
       4
         Medical records indicate that those problems were related to an untreated dairy
allergy and that moving the baby to soy products worsened the condition. Ex. 5.

                                              4
No. 36781-9-III
Homer v. Homer


placing the child with Lisa and Todd and adopting the recommendations of the FCI in full.

Ex. 1.1 (May 26, 2016).

       Just as she dropped out of SG’s life after the temporary order entered in the first

case, Rhonda also dropped out of MW’s life; after a few visits with MW, she refused to

meet with Todd to set up visitation. No effort was made to satisfy the requirements of the

temporary custody order for MW or those for modifying the custody of SG. Her

interactions with Lisa and Todd were sporadic, but negative. At the funeral for her

cousin who died in an automobile accident, Rhonda yelled at Lisa and said that she

should have been killed in an accident instead. WR was present during the incident.

Social media postings and text exchanges showed that Rhonda’s lifestyle had not

changed and that she was engaged in prostitution. She also was hateful and abusive when

angry at family. She was arrested for threatening to kill WR and then attempted to

commit suicide in jail in 2017.

       Todd and Lisa sought entry of a permanent parenting plan for MW. The matter

ultimately proceeded to trial before the Honorable Michael McCarthy. Rhonda was

unrepresented until just before trial, a fact that resulted in no discovery occurring. The

noted testimony was presented and numerous exhibits were entered at the trial. JG

testified to his concerns about Rhonda and his fear that she would flee with a child if she

had the opportunity. The family court investigator testified about her investigation of

Rhonda and JG in the first case, Rhonda’s refusal to meet with her concerning MW, her

                                              5
No. 36781-9-III
Homer v. Homer


review of Rhonda’s social media postings, and that she had no information indicating that

Rhonda had changed her lifestyle. Rhonda and her sister both testified that Rhonda was a

capable parent whose skills had improved over time. At the conclusion of testimony,

Todd and Lisa argued that Rhonda was unfit due to untreated mental health and drug

abuse concerns, while Rhonda argued that she had turned her life around and that there

was no evidence she currently was unfit to parent.

       Judge McCarthy ruled from the bench immediately at the close of argument. He

identified the question before the court was whether Rhonda was currently unfit to parent.

Report of Proceedings at 433. He began by discussing credibility and found that Todd

was credible and genuine. He also questioned Rhonda’s credibility, pointing to her lack

of memory and the absence of corroboration for critical aspects of her testimony. He

noted that in termination cases, parents often take action in the last few months before

trial that should have been attempted years earlier; he likened Rhonda’s current efforts to

those parents scrambling to take action at the last moment. Returning to the question of

parental fitness, Judge McCarthy concluded that Rhonda was unfit to parent due to her

untreated mental health issues that resulted in her neglect of MW. Striking to the court

was her threat to kill WR and the effort to take her own life, as well as the fact that she

had made no effort to address Judge Federspiel’s conditions for regaining custody of SG.

The court also believed that substance abuse problems rendered her unfit to parent.



                                              6
No. 36781-9-III
Homer v. Homer


       Written findings were entered, and additional findings were detailed in the final

parenting plan as the basis for restrictions on parenting. Clerk’s Papers (CP) at 3-11, 13-

14. Ms. Homer then timely appealed to this court. A panel heard argument of the case

through video technology.

                                       ANALYSIS

       Rhonda Homer contends that the trial court’s findings are not supported by the

evidence. She also argues that the court’s findings do not support its conclusion and that

the court erred by not presuming her fit to parent. We treat those two arguments as one. 5

       Well settled law governs our review of these issues. This court reviews a trial

court’s decision following a bench trial to determine whether substantial evidence

supports any challenged findings and whether the findings support the conclusions of

law. State v. Hovig, 149 Wn. App. 1, 8, 202 P.3d 318 (2009). “Substantial evidence” is

sufficient evidence to persuade a fair-minded person of the truth of the declared premise.

Panorama Vill. Homeowners Ass’n v. Golden Rule Roofing, Inc., 102 Wn. App. 422, 425,

10 P.3d 417 (2000). In determining the sufficiency of evidence, an appellate court need

only consider evidence favorable to the prevailing party. Bland v. Mentor, 63 Wn.2d

150, 155, 385 P.2d 727 (1963). We defer to the trial court’s credibility determinations;

we will not reweigh evidence even if we would have resolved conflicting evidence


       5
       Todd and Lisa also seek attorney fees for defending against a frivolous appeal.
We do not consider this appeal frivolous and we deny that request.

                                             7
No. 36781-9-III
Homer v. Homer


differently. Thorndike v. Hesperian Orchards, Inc., 54 Wn.2d 570, 575, 343 P.2d 183

(1959); Quinn v. Cherry Lane Auto Plaza, Inc., 153 Wn. App. 710, 717, 225 P.3d 266

(2009). Conclusions of law are reviewed de novo. Robel v. Roundup Corp., 148 Wn.2d

35, 42, 59 P.3d 611 (2002).

       Appellate courts accord trial courts deference in a number of areas, including, as

noted above, the weight to be given to evidence. Discretion is abused when it is

exercised on untenable grounds or for untenable reasons. State ex rel. Carroll v. Junker,

79 Wn.2d 12, 26, 482 P.2d 775 (1971). In a bench trial, judges are presumed to follow

the law and to consider evidence solely for proper purposes. State v. Adams, 91 Wn.2d

86, 93, 586 P.2d 1168 (1978); State v. Miles, 77 Wn.2d 593, 601, 464 P.2d 723 (1970);

State v. Bell, 59 Wn.2d 338, 360, 368 P.2d 177 (1962).

       With these standards in mind, we turn to Rhonda Homer’s contentions.

       Substantial Evidence

       Rhonda Homer assigns error to the findings of fact contained in paragraphs 8, 9,

and 10. CP at 5-6.6 Her argument is not a traditional challenge as she admits that the

facts generated a “genuine question about her fitness as a parent” at the time of the initial



       6
        To the extent that similar findings are reiterated in the final parenting plan, we
consider the assignments of error to include the findings located in that document.
Appellant also assigns error to seven findings of fact that she alleges “do not support the
Trial Court’s Conclusion” (Br. of Appellant at 2) that we will consider under the
evidentiary sufficiency section.

                                              8
No. 36781-9-III
Homer v. Homer


custody ruling in 2016. Br. of Appellant at 18. Rather, she contends that no recent

evidence of her ability to parent was presented, resulting in the court relying on “stale”

evidence. We disagree. The complaint about staleness has little to do with the

evidentiary support undergirding the findings and a lot to do with the weight the evidence

should have been given in light of the need to determine Rhonda Homer’s current fitness

to parent MW. We discuss the latter aspect in the next section of this opinion.

       The challenged findings state that MW was not living with his parents and that

neither was a suitable custodian, it was in the child’s best interest to live with Todd and

Lisa Homer, and visitation was not appropriate. CP at 5-6. To the extent that these are

truly findings of fact, they are supported by the evidence. MW, for instance, had not

been in his mother’s care since he was four months old. At the time of trial, he was

nearly 43 months old. The finding that MW was not living with his parents was

supported by the evidence.

       Whether either parent was a suitable guardian or whether visitation was

appropriate are primarily conclusions of law and should be treated as such. Paragraph 9

is a mixed question of fact and law. As to the factual component, there was ample

evidence that MW was thriving in his grandparents’ care and enjoyed a nice lifestyle.

Thus, the evidence supports the challenged finding that it was in his best interest to live

with his grandparents.



                                              9
No. 36781-9-III
Homer v. Homer


       The actual thrust of appellant’s challenge to these findings lies in her argument

that they have no currency. We address that claim in the following section.

       Evidentiary Sufficiency

       Rhonda Homer argues that the evidence was insufficient because it did not address

her current fitness to parent. The evidence allowed the veteran trial judge to conclude

that she was unfit because she had made no efforts to remedy her parenting deficiencies.

       To prevail in a third party custody action, the petitioners must show that a child is

not currently living with his or her parents, or that neither parent is a suitable custodian.

RCW 26.10.030(1). The case law defines the requirements differently—a petitioner must

establish that neither parent is fit or that parental custody results in actual detriment to the

child. In re Custody of B.M.H., 179 Wn.2d 224, 235-236, 315 P.3d 470 (2013). This

case was tried under the theory that the parents were unfit.7 This required proof that

Rhonda was unable to meet her child’s basic needs. Id. at 236.

       Rhonda assails the court’s conclusions on the theory that its factual findings do not

support a conclusion that she currently was unfit to parent MW. Her argument implicitly

concedes that the conditions in 2016 that led the court to grant custody to Todd and Lisa

supported that initial determination that she was not a fit parent at that time; she never

challenged that determination and it is in essence the law of this case. While she


       7
         The record does not contain the petition nor any pleadings or record relating to
the original placement decision.

                                              10
No. 36781-9-III
Homer v. Homer


correctly focuses on the current conditions at the time of trial, her earlier behavior was

not irrelevant to determining her current fitness to parent. All trials necessarily involve

evidence of past behavior.

       Thus, evidence of Rhonda’s fitness to parent MW throughout the child’s lifetime

was relevant to the question of her current fitness to parent him. The two investigation

reports established both her inability to parent either child in 2016 and the reasons that

Judge Federspiel set conditions to be satisfied before she could parent SG. The

grandparents produced evidence that Rhonda’s behavior did not change during the

ensuing 33 months before the 2019 trial. She continued to abuse drugs, posted online

photographs and commentary concerning drug usage, made no effort to seek treatment

for her mental health problems, did not seek treatment for drug usage, continued to

verbally abuse others when angry, was involved in domestic violence incidents with her

new boyfriend, and did not exercise visitation with the child. Not only did she not visit

either of her two eldest children, she then threatened to kill the one child who was in her

care and attempted to commit suicide when jailed for the threat. This evidence

understandably convinced the trial judge that Rhonda remained unable to care for herself

or for her children. She had been neglectful in the past and there was no evidence that

she had obtained the necessary tools to successfully parent.

       The trial court rejected Rhonda’s testimony suggesting that conditions had

changed, expressly finding Rhonda not credible due to lack of detail, lack of memory,

                                             11
No. 36781-9-III
Homer v. Homer


and the failure to support her testimony that she was attending to some of her treatment

needs. CP at 10. Although irrelevant to the question of whether the evidence supported

the court’s conclusions, the court also discounted other testimony suggesting that Rhonda

had made minor cosmetic changes to her lifestyle in the weeks leading up to the trial.

       The evidence established that by 2016 Rhonda had neglected two children in her

care, including MW. She made no significant effort to remedy the problems that led two

judges to find her unfit at that time. The grandparents provided evidence that her risky

behavior continued largely unabated and, ultimately, she put her new child at risk. The

trial court did not err in concluding that the evidence showed Rhonda was currently unfit

to parent MW.

       The judgment is affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                             _________________________________
                                                     Korsmo, J.P.T.
WE CONCUR:


_________________________________
      Fearing, J.


_________________________________
      Lawrence-Berrey, J.

                                            12